Citation Nr: 0503092	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-17 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
a psychiatric disorder, encompassing depressive, 
dissociative, mood, and undifferentiated somatoform 
disorders, for the period from November 27, 1996 until July 
22, 1998.  

2.  Entitlement to an evaluation in excess of 70 percent for 
a psychiatric disorder, encompassing depressive, 
dissociative, mood, and undifferentiated somatoform 
disorders, for the period beginning on July 23, 1998.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbothoracic 
spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for left shin splints.

6.  Entitlement to an initial evaluation in excess of 10 
percent for right shin splints.

7.  Entitlement to an initial compensable evaluation for 
residuals of a right index finger laceration.  

8.  Entitlement to special monthly compensation (SMC) based 
upon the need for aid or attendance of another person or as a 
result of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky in May 1998 and June 2002.  The Board 
remanded this case back to the RO for further development in 
June 2000.

The RO initially adjudicated the veteran's SMC claim in a 
June 2002 rating decision and simultaneously issued a 
Supplemental Statement of the Case listing this issue.  The 
veteran's representative responded in a September 2002 
written brief presentation listing this issue, thus 
indicating an intent to appeal the denial.  The Board is 
aware that the procedural development of this claim has not 
included the submission of a Notice of Disagreement, a normal 
part of the appeal process.  However, this is not the fault 
of the veteran given the simultaneous issuance of a 
Supplemental Statement of the Case addressing the issue.  
Moreover, the receipt of the September 2002 submission of the 
representative is tantamount to a Substantive Appeal, in view 
of 38 C.F.R. §§ 20.202 and 20.302 (2004).  Accordingly, the 
Board finds that it has jurisdiction over this issue.

In an October 2002 statement, the veteran indicated that he 
was under the impression that a 10 percent evaluation was in 
effect for his right index finger disorder and that, "[i]f 
this rating is in place," he sought to withdraw his appeal.  
The current evaluation, in fact, is zero percent.  
Accordingly, the Board finds that this issue remains on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this case, the veteran's service-connected disabilities 
have not been addressed on examination since the conducting 
of a series of VA examinations between January and June of 
2001, well over three years ago.  Findings from these 
examinations are too far out of date to be used to determine 
the veteran's current disability evaluations and to ascertain 
whether the criteria for SMC have been met.  Accordingly, 
newer examinations are needed.

The Board also notes that the veteran has not been notified 
to date of recent changes to the criteria for evaluating 
spine disorders.  The new formula for evaluating mental 
disorders is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  This examination should 
address the veteran's current symptoms 
and subjective complaints, and the 
examiner must provide an opinion as to 
whether the psychiatric disorder 
precludes substantially gainful 
employment.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

3.  The veteran should also be afforded a 
VA orthopedic examination.  The examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
This examination should address the 
veteran's lumbothoracic spine disorder, 
left leg shin splints, right leg shin 
splints, bilateral plantar fasciitis, and 
right index finger disorder.  For each 
disorder, the examiner should conduct 
range of motion testing and provide 
commentary as to the extent of any 
current painful motion, functional loss 
due to pain, or flare-ups.  As to the 
lumbothoracic spine disorder, the 
examiner should comment on the frequency 
and length of any incapacitating 
episodes.  The examiner should further 
comment on whether these disorders, in 
combination with the veteran's 
psychiatric disorder and without 
consideration to any other, nonservice-
connected disorders, render him in need 
of the regular aid and attendance of 
another person or housebound.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

4.  Then, the veteran's claims of 
entitlement to higher initial evaluations 
for a psychiatric disorder, degenerative 
disc disease of the lumbothoracic spine, 
shin splints of the left leg, shin 
splints of the right leg, bilateral 
plantar fasciitis, and a laceration of 
the right index finger; and entitlement 
to SMC based upon the need for aid or 
attendance of another person or as a 
result of being housebound should be 
readjudicated.  If the determination of 
one or more of these claims remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case 
(containing the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243) and 
be afforded a reasonable period of time 
in which to respond before the case is 
returned to the Board.  

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted for the issues 
in this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the appellant unless he is so notified 
by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


